Citation Nr: 0911043	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-24 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for plantar 
fasciitis and degenerative joint disease of the left foot.

2. Entitlement to an initial compensable rating for a right 
ankle sprain.

3. Entitlement to an initial compensable rating for lumbar 
back strain.

4. Entitlement to an initial compensable rating for 
pseudofolliculitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to March 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The Veteran's left foot disability is not productive of 
moderate disability symptoms or any limitation of motion.  

2. The Veteran's right ankle disability is not productive of 
any physical abnormalities. 

3. The Veteran's lumbar back disability does not result in 
any gait abnormality or limitation of motion. 

4. The Veteran's pseudofolliculitis covers 11 percent of the 
exposed surface area of the Veteran's body. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service 
connected plantar fasciitis and degenerative joint disease of 
the left foot have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 
5020-5299 (2008).

2. The criteria for an initial compensable rating for a 
service connected right ankle disability have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.71a, Diagnostic Codes 5024-5271 (2008).

3. The criteria for an initial compensable rating for a 
service connected lumbar back disability have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);
38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 5243 (2008).

4. The criteria for an initial compensable rating for 
pseudofolliculitis have been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Codes 7800-7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in November 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The Veteran has not been provided with notice requirements as 
it pertains to the issues of effective date and increased 
rating outlined by the Court of Appeals for Veterans' Claims 
precedent in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
Nevertheless, the claims of earlier effective date and 
increased rating are downstream issues from the grant of 
service connection. Grantham v. Brown, 114 F.3d 1156 (1997). 
VA's General Counsel has held that no VCAA notice is required 
for such downstream issues, and that a Court decision 
suggesting otherwise was not binding precedent. VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002). The Board is bound by the 
General Counsel's opinion. 
38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 8-2003; 69 Fed. 
Reg. 25180 (May 5, 2004). Therefore, the Board finds that the 
RO fulfilled its duties to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records and VA treatment records are associated 
with the claims file. Additionally, the Veteran was afforded 
VA examinations in connection with his claims. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide the claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained and the case is ready for appellate review.

Analyses

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Additionally, the Board must consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes. 38 C.F.R. §§  4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran. In accordance, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Compensable rating for plantar fasciitis of the left foot

The Veteran contends his service connected plantar fasciitis 
disability of the left foot warrants a compensable rating. 
The preponderance of the evidence is against the claim, and 
it will be denied. 

The RO has rated the Veteran's service connected plantar 
fasciitis of the left foot as noncompensable under Diagnostic 
Codes 5020 through 5299. 38 C.F.R. § 4.71a, Diagnostic Codes 
5020-5299. See 38 C.F.R. § 4.20 (2007) (when an unlisted 
condition, such as plantar fasciitis, is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).

Diagnostic Code 5020, for synovitis, instructs the rating 
agency to evaluate the disability on the basis of limitation 
of motion of the affected parts, as arthritis, degenerative. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008). 
Degenerative arthritis, established by X- ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id. A 20 percent rating is warranted when there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations. Id.

Other potentially applicable Diagnostic Codes include 
Diagnostic Code 5284 for injuries of the foot. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent 
rating for foot injuries productive of moderate disability, 
20 percent when productive of moderately severe disability, 
and 30 percent when productive of severe disability. A Note 
to Diagnostic Code 5284 provides that with actual loss of use 
of a foot, a 40 percent rating is assigned. The Board 
observes that the words "moderate" and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.

During active service, the Veteran reported left foot pain on 
several occasions and noted it in his December 2005 
Separation examination questionnaire. 

The Veteran underwent a general VA examination in December 
2005. He reported experiencing sharp pain in his left foot 
after running. However, the pain did not impede any 
activities of daily living. X-ray of the left foot showed 
mild degenerative changes and a healed fracture. The examiner 
diagnosed plantar fasciitis and degenerative joint disease of 
the left foot. 

A VA examination report, dated July 2007, is also of record. 
The Veteran described having constant pain in his left foot. 
However, the Veteran did not have any impairment in his 
activities of daily living or work as result of the foot 
pain. Upon physical examination of the left foot, the 
examiner noted a full range of motion and normal physical 
findings. An x-ray returned showing degenerative joint 
disease of the first tarsal/metatarsal joints. 

The medical evidence of record indicates that the most 
significant limiting factor in the Veteran's general activity 
level is foot pain. The only objective abnormality is 
degenerative changes in the left foot as found on X-rays. 
There is no indication that the Veteran's foot pain currently 
affects his ability to work or activities of daily living. 
Presently, the medical record does not show moderate 
disability or limitation of motion to warrant a compensable 
rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 5020, 5284. 
The claim for a compensable rating for a left foot disability 
is denied. 

Right ankle strain

The Veteran contends his service connected right ankle strain 
warrants a compensable rating. The preponderance of the 
evidence is against the claim, and it will be denied. 

The RO rated the Veteran's service connected right ankle 
strain as noncompensable under Diagnostic Codes 5024-5271. 
Under 38 C.F.R. § 4.71a, the diseases specified under 
Diagnostic Codes 5013 through 5024 (to include Diagnostic 
Code 5024, for tenosynovitis) will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under Diagnostic Code 5002. 
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved. 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id. A 20 percent rating is warranted when there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations. Id.

Other potentially applicable rating codes include Diagnostic 
Code 5262. It provides a 10 percent rating for malunion of 
the tibia and fibula with slight knee or ankle disability, a 
20 percent rating for moderate knee or ankle disability, and 
a 30 percent rating for a marked knee or ankle disability. In 
addition, a 40 percent rating is for assignment with evidence 
of the nonunion of the tibia and fibula with loose motion 
requiring a brace. The words "slight," "moderate," and 
"marked" are not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just. 38 C.F.R. § 4.6.

Service treatment records show right ankle strain treatment 
on several occasions. At separation, the Veteran reported 
right ankle pain. 

During the December 2005 VA General Examination, the Veteran 
reported having right ankle pain since active service. He 
took over the counter pain medication for relief and did not 
report any limitation on activities of daily living or work, 
due to pain. Upon physical examination, the Veteran had a 
normal range of motion in his ankles. No abnormalities were 
noted for the right ankle. 

The Veteran underwent a July 2007 VA examination for his 
right ankle. The Veteran reported that he has intermittent 
lateral right ankle pain, but barring any flare-ups his right 
ankle pain did not impede any work activities or activities 
of daily living. The flare-ups occurred one or twice a month, 
but did not prevent the Veteran from performing daily 
functional activities of self-care. Upon physical 
examination, no abnormalities were noted and the Veteran had 
a full range of motion. The examiner determined the Veteran's 
right ankle was normal. 

There is no evidence of right ankle symptoms to support a 
compensable rating. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5271. Although the Veteran complains of right ankle 
pain, there is no evidence that this pain results in an 
objective physical abnormality or an impairment of his 
activities of daily living. The appeal for a compensable 
rating for a service connected right ankle disability is 
denied. 


Lumbar Strain

The Veteran contends his service connected lumbar back 
disability warrants a compensable rating. The preponderance 
of the evidence is against the claim, and it will be denied. 

The Veteran's lumbar back disability is currently rated as 
noncompensable under Diagnostic Code 5242, the General Rating 
Formula for Diseases and Injuries of the Spine (general 
rating formula). 38 C.F.R. § 4.71a, Diagnostic Code 5242. The 
general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. It applies to Codes 5235 to 
5243 unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent - forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

During active service, the Veteran began to experience back 
pain following a motor vehicle accident. 

At the December 2005 VA general examination, the Veteran 
reported having sharp lumbar back pain about twice a month 
during regular activities. The back pain did not result in 
limitation of occupational or daily living activities. Upon 
physical examination, the examiner found the Veteran's 
posture and gait were normal. The Veteran had a full range of 
motion of his lumbar spine. The examiner diagnosed recurring 
low back strain. 

A July 2007 VA spine examination report is associated with 
the record. The Veteran described having intermittent sharp 
back pain in his lower left lumbar spine. The pain did not 
radiate, but was present during the examination. He 
experienced flare-ups about three to four times a month that 
lasted two to three days. The Veteran treated his back pain 
flare-ups with medication. However, his flare-ups did not 
impair daily functional activities for self-care. The 
examiner also noted that the back disability did not impair 
the Veteran's occupational activities unless the Veteran was 
experiencing a flare-up. Upon physical examination, the 
examiner noted no abnormalities other than muscle tenderness. 
The Veteran presented a full range of motion of his spine, 
including DeLucca, supra. considerations.   

The medical evidence does not show a limitation of motion in 
the Veteran's spine to support a compensable rating under the 
general rating formula. 38 C.F.R. § 4.71a, Diagnostic Code 
5242. The claim for a compensable rating for a service 
connected back disability is denied. 


Pseudofolliculitis

The Veteran seeks a compensable rating for service connected 
pseudofolliculitis. The evidence shows that the Veteran's 
pseudofolliculitis approximates the criteria for a 10 percent 
rating, and a 10 percent rating is assigned. 

The Veteran's pseudofolliculitis barbae is currently 
evaluated using criteria found at 38 C.F.R. § 4.118, 
Diagnostic Code 7813. The rating criteria under Diagnostic 
Code 7813 include ringworm of the body, the head, the feet, 
the beard area, the nails and the inguinal area (jock itch). 
This Diagnostic Code directs that a disability associated 
with pseudofolliculitis barbae be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 
7806), depending upon the predominant disability. There is no 
evidence of scarring, as reflected in the medical evidence 
discussed below, so the Board will focus on Diagnostic Codes 
7800 and 7806.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 for 
disfigurement of the head. A 10 percent rating is assigned 
when there is one characteristic of disfigurement. The eight 
characteristics of disfigurement are (1) scar five or more 
inches in length; (2) scar at least one-quarter inch wide at 
widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches; (6) skin texture abnormal in an 
area exceeding six square inches; (7) underlying soft tissue 
missing in an area exceeding six square inches; and (8) skin 
indurated and inflexible in an area exceeding six square 
inches.

Under Diagnostic Code 7806, a 10 percent rating requires 
evidence that at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas be affected by dermatitis or 
eczema, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.

During active service, the Veteran developed shaving bumps. 
The disorder has persisted since it initially appeared during 
active service. 

The December 2005 VA general examination report reflected 
that the Veteran reported constant pseudofolliculitis barbae 
symptoms. On physical examination, the examiner noted 
multiple papules anterior neck covering 30 percent of the 
neck area, but less than one percent of the total body. He 
diagnosed pseudofolliculitis barbae. 

In July 2007, the Veteran underwent a VA skin examination. 
The Veteran described pseudofolliculitis developing during 
active service and persisting with varying severity. It 
manifested as painful razor bumps on his bearded area. He did 
not treat the disorder. Upon examination, the examiners noted 
multiple one to two millimeter nodules covering the bearded 
area of the face and neck. No scarring was found. On a 
percentage basis, the nodules covered 1.5 percent of total 
body surface and 11 percent of exposed skin. A diagnosis of 
pseudofolliculitis barbae was made. 

The Veteran's service connected pseudofolliculitis barbae 
disability approximates the criteria for a 10 percent rating 
under Diagnostic Code 7806. The July 2007 VA examination 
report showed that the Veteran had multiple small nodules 
covering the bearded area of his face and neck. The examiner 
stated that the pseudofolliculitis covered 11 percent of the 
Veteran's exposed skin. Diagnostic Code 7806 provides a 10 
percent rating for dermatitis or eczema covering between five 
percent and 20 percent of exposed affected areas. 38 C.F.R. 
§ 4.118, Diagnostic Code 7806. Since the Veteran's 
pseudofolliculitis covers 11 percent of the Veteran exposed 
skin, a 10 percent rating under Diagnostic Code 7806 is 
granted. Id. 




	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for a service connected plantar 
fasciitis and degenerative joint disease of the left foot is 
denied. 

An initial compensable rating for a service connected right 
ankle disability is denied. 

An initial compensable rating for a service connected lumbar 
back disability is denied. 

An initial rating of 10 percent for service connected 
pseudofolliculitis is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


